IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-75,804-02


EX PARTE HANNAH RUTH OVERTON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 06-CR-3624-F IN THE 214th DISTRICT COURT

FROM NUECES COUNTY



Per curiam.


O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of capital murder
and sentenced to life imprisonment.
	Applicant contends, inter alia, that she received ineffective assistance of counsel at trial and
that the State failed to disclose exculpatory evidence. (1)  We order that this application be filed and
set for submission to determine whether:  
	A. Applicant received ineffective assistance of counsel at trial. Specifically, whether counsel
were ineffective for failing to enter into evidence the deposition of Dr. Michael Moritz or to
otherwise attempt to secure his availability to testify at Applicant's trial, and whether counsel
provided conflicting advice regarding lesser included offense instructions being included in
the jury charge. The parties shall also address whether Applicant was prejudiced by mis-communication among the defense team regarding the pre-trial investigation; and

	B. The State failed to disclose exculpatory evidence in this case. 

	The parties shall brief these issues and oral argument is ordered in this case.
	It appears that Applicant is represented by counsel.  If that is not correct, the trial court shall
determine whether Applicant is indigent.  If Applicant is indigent and desires to be represented by
counsel, the trial court shall appoint an attorney to represent Applicant.  Tex. Code Crim. Proc. art
26.04.  The trial court shall send to this Court, within 60 days of the date of this order, a
supplemental transcript containing:  a confirmation that Applicant is represented by counsel; the
order appointing counsel; or a statement that Applicant is not indigent.  All briefs shall be filed with
this Court on or before January 22, 2014.

Filed:  October 30, 2013
Do not publish	
1.  Applicant was represented by a team of lawyers at her trial. Therefore, in the context of
this briefing order, the word "counsel" is meant in the plural.